456 So. 2d 970 (1984)
Darlene Pelham KLAPP, Appellant,
v.
STATE of Florida, Appellee.
No. 84-340.
District Court of Appeal of Florida, Second District.
October 5, 1984.
*971 Jerry Hill, Public Defender, and Larry G. Bryant, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and William E. Taylor, Asst. Atty. Gen., Tampa, for appellee.
OTT, Judge.
We affirm appellant's sentence which departed from the sentencing guidelines. Violation of a substantive condition of probation can be a basis for sentencing outside the guidelines. See Addison v. State, 452 So. 2d 955 (Fla. 2d DCA 1984); see also Carter v. State, 452 So. 2d 953 (Fla. 5th DCA 1984). The trial judge's failure to include written reasons for departing from the guidelines is not error because the reasons were clearly articulated at appellant's sentencing hearing, a transcript of which is in the record. See Smith v. State, 454 So. 2d 90 (Fla. 2d DCA 1984).
From the record before us, we are unable to determine whether there is merit to appellant's argument that she was not given proper credit for time served. Consequently, our affirmance is without prejudice to appellant raising this issue in a motion pursuant to Florida Rule of Criminal Procedure 3.850.
AFFIRMED.
SCHOONOVER and LEHAN, JJ., concur.